Title: To James Madison from Peder Isaacksen, 19 August 1809 (Abstract)
From: Isaacksen, Peder
To: Madison, James


19 August 1809, Christiansand. As an addendum to his petition of 11 Aug., communicates a special accommodation issued by His Danish Majesty on 2 Aug. whereby privateering is to be temporarily curtailed. Captains Martin and Ingersoll have been acquitted by the maritime prize court, the confiscation hearing having been appealed to the admiralty court in Christiania. Forwards the enclosed attested copies.
